Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to because the shading of the lines in figures 1C, the lines in both of the graphs in figure 2, the lines in figure 4A, the lines in figure 6D and the lines in figures 11A and 11B are so similar it is difficult to determine which line corresponds with which line in the key.  
Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
There is no key in figures 7A, 13A, 13C and 14A so it in unclear what is the composition of the nanocrystal for each emission spectrum line in these figures. 
For figures 4B and 13B, the meanings of the x-axis are not defined.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Figure 5B shows a graph having points corresponding to a HWHM and a wavelength. It is unclear as to how InAs with LEETs from 70-1400 nm correspond with the points in this graph, as taught on page 10, lines 5-7, since the meaning of the points in the graph are not identified. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the first overcoating".  There is insufficient antecedent basis for this limitation in the claim or in claim 1 from which claim 8 depends. The First teaching of a “first overcoating” is in claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2012/0193606.
This reference teaches producing a plurality of Group III-V semiconductor nanocrystals by contacting a Group III (M) donor and a Group V (E) donor using a hot injection method whereby the Group III donor is decomposed through heat in the presence of the Group V donor (para 17, 18 and 39). Paragraph [0039] teaches the M or Group III donor can be an elemental metal, which has an oxidation state of 0 and thus is lower than the highest oxidization state of  Group III element and pargraph [0042] teaches the M donor can be a M containing compound resulting from contacting a M salt or the M metal with 1,2-diol or an aldehyde. This reaction is one where the 1,2-diol or aldehyde reduces the M salt and thus the oxidation state of M in this compound is lower than the highest oxidization state of  the M or Group III element. Paragraph [0043] teaches the E donor can be tris(dimethylamino)arsine, which is the compound of claim 6 and contains As+3 and therefor has an oxidation state higher than the oxidation state of Ar in the taught group III-V semiconductor nanocrystals. The reference suggests the process of claims 1, 3, 4, 6 and 10 and suggest the nanocrystals of claim 11. Since the suggested process is the same as that claimed, one of ordinary skill in the art would expect the suggested process to have a nearly quantitative yield that is relative to the E or M donor, absent any showing to the contrary. 
Paragraph [0007] teaches forming a first overcoating on the produced nanocrystals where the first overcoating includes a second semiconductor material and pargraph [0008] teaches forming a second overcoating on the produced nanocrystals having the first overcoating where the second overcoating includes a third semiconductor material. Thus the reference suggests the processes of claims 7 and 8. 
Claims 1, 3, 4, 6, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2015/0252257.
This reference teaches producing a plurality of Group III-V semiconductor nanocrystals by contacting a Group III (M) donor and a Group V (E) donor using a hot injection method whereby the Group III donor is decomposed through heat in the presence of the Group V donor (para 12 and 28). Paragraph [0028] teaches the M or Group III donor can be an elemental metal, which has an oxidation state of 0 and thus is lower than the highest oxidization state of  Group III element and pargraph [0031] teaches the M donor can be a M containing compound resulting from contacting a M salt or the M metal with 1,2-diol or an aldehyde. This reaction is one where the 1,2-diol or aldehyde reduces the M salt and thus the oxidation state of M in this compound is lower than the highest oxidization state of  the M or Group III element. Paragraph [0032] teaches the E donor can be tris(dimethylamino)arsine, which is the compound of claim 6 and contains As+3 and therefor the arsenic has an oxidation state higher than the oxidation state of Ar in the taught group III-V semiconductor nanocrystals. Pargraph [0033] teaches the E donor can have the formula X(YR3)3, where X can be N, As or Sb, Y is Si, Ge or Pb and R can be an alkyl or cycloalkyl group. This donor contains N+3, As+3 or Sb+3 and thus these Group V elements have  an oxidation state higher than the oxidation state of these elements in the taught group III-V semiconductor nanocrystals.  The reference suggests the process of claims 1, 3, 4, 6 and 10 and suggest the nanocrystals of claim 11. Since the suggested process is the same as that claimed, one of ordinary skill in the art would expect the suggested process to have a nearly quantitative yield that is relative to the E or M donor, absent any showing to the contrary. Pargraph [0048] teaches forming a first overcoating on the produced nanocrystals where the first overcoating includes a second semiconductor material and thus suggests the process of claim 7. 
Allowable Subject Matter
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There is no teaching or suggestion in the cited art of record that the M donor is an indium halide of the formula In+1X, where X is a halide group or that the M donor includes In+1 or a mixture of indium species which generate In+1. There is no indication in the art that when the M metal or M salt is reduced using 1,2-diol or an aldehyde, the resulting compound contains M+1.
Conclusion
U.S. patent 6,576,291 is cited as of interest since it teaches the reaction of contacting a M salt with 1,2-diol or an aldehyde is a reducing reaction in column 1, lines 62-65 and column 2, lines 4-10 and 23-27. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
7/21/22